DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Warren; Monique (US 20130112148 A1; hereinafter Warren) in view of Nieves; Julian R. (US 20120103481 A1; hereinafter Nieves.
Regarding claim 1 Warren teaches:
    PNG
    media_image1.png
    656
    546
    media_image1.png
    Greyscale

A shell comprising: a first panel comprising: a shape including a corner. (See Fig. 10)
An access hole allowing access to an interior of the hay bag. (See Fig. 10 #83); [0060] The size of the mesh openings of the front open mesh 83 is chosen to permit only limited amounts of animal feed disposed within the receptacle to be accessed through the open mesh.
A second panel comprising: a shape with a corner, wherein the shape of the second panel corresponds to the shape of the first panel and is solid. (See  Fig. 10); [0051]
Wherein the corner of the second panel is coupled to the corner of the first panel. (See  Fig. 10 #81); [0051]
And an opening between the first panel and the second panel. (See Fig. 10 #84); [0060] an open top 84 through which feed can be introduced.
A hanger coupled to the corner of the first panel of the shell. 
Wherein the hanger further couples to the corner of the second panel. (See Fig. 10 #86a, 89, 91); [0060]
Warren does not explicitly teach:
Wherein the hanger does not couple anywhere else on the first panel such that when hung, the hay bag hangs at an approximate forty-five-degree angle.
Nieves teaches:
Wherein the hanger does not couple anywhere else on the first panel. (See Fig. 7 #5, 9, 20); [0052] only one of the openings (9) is being used in this figure to attach to both device(s) for removably attaching (7).
It would have been obvious to one of ordinary skill within the art at the time of filing to rearrange the clip (91) of Warren to attach to the same side (86a, 86b or 87a, 87b), as taught by Nieves, such that the strap (89) forms a loop in order to gain the advantages of having flexibility in hanging locations, such as corner areas. Furthermore, the strap configuration of Nieves would allow the bag to hang at an approximate forty five degree angle. 
Regarding claim 2 Warren, in view of Nieves, as shown above, discloses all of the limitations of claim 1. Warren does not explicitly teach. However Nieves further teaches:
Wherein the hanger further couples to the corner of the second panel but does not couple anywhere else on the second panel. (See Fig. 7 #5, 9, 20); [0052] only one of the openings (9) is being used in this figure to attach to both device(s) for removably attaching (7).
Warren to attach to the same side (86a, 86b or 87a, 87b), as taught by Nieves, such that the strap (89) forms a loop in order to gain the advantages of having flexibility in hanging locations, such as corner areas.
Regarding claim 3 Warren, in view of Nieves, as shown above, discloses all of the limitations of claim 2. Warren further teaches:
Hanger coupled to the shell at the corners. (See Fig. 10 #86a, 89, 91); [0060] The flexible loops 86a, 86b, 87a, 87b, 88a, and 88b re disposed and configured such that the feeding device 80 can be hung from a wall, post, beam or the like by means of a strap 89 provided with closable hooks 91.
Coupling loops for back panel. (See Fig. 10 #86a, 88a, 87b); [0060] 
Coupling loops for front panel. (See Fig. 10 #86b, 88b, 87a); [0060]
Warren does not explicitly teach:
Wherein the hanger only couples to the shell at the corner of the first panel and the corner of the second {9373722: }panel.
Nieves further teaches:
Wherein the hanger further couples to the corner of the first and second panel. (See Fig. 7 #5, 9, 20); [0052] only one of the openings (9) is being used in this figure to attach to both device(s) for removably attaching (7).
It would have been obvious to one of ordinary skill within the art at the time of filing to rearrange the clip (91) of Warren to attach to the same side (86a, 86b or 87a, 87b), as taught by Nieves
Regarding claim 4 Warren, in view of Nieves, as shown above, discloses all of the limitations of claim 3. Warren further teaches:
Hanger coupled between the corner of the first panel and the corner of the second panel. (See Fig. 3 #36); [0056] flexible loops 35, 36, 37, 38 and 39 by which the feeding device 10 can be conveniently be grasped to be dragged or secured with straps, ropes or the like.
It would have been obvious to one of ordinary skill within the art at the time of filing to include coupling between the corner of the first and second panels of Warren in order to gain the advantages of additional connection points for conveniently dragging or hanging.
Regarding claim 5 Warren, in view of Nieves, as shown above, discloses all of the limitations of claim 1. Warren further teaches:
A lead. (See Fig. 10 #86a, 86b, 87a, 87b, 88a, 88b)
A ring coupled to a lead. (See Fig. 10 above)
Regarding claim 6 Warren, in view of Nieves, as shown above, discloses all of the limitations of claim 5. Warren further teaches:
A hook that couples to the ring. (See Fig. 10 #91)
A strap. (See Fig. 10 #89)
Regarding claim 7 Warren, in view of Nieves, as shown above, discloses all of the limitations of claim 1. Warren further teaches:
The shape of the first panel is generally square shaped. 
Regarding claim 8 Warren, in view of Nieves, as shown above, discloses all of the limitations of claim 1. Warren further teaches:
Wherein the first panel includes a grid, and the access hole includes the spaces between the grid. (See Fig. 10 #83); [0060] The size of the mesh openings of the front open mesh 83 is chosen to permit only limited amounts of animal feed disposed within the receptacle to be accessed through the open mesh 31 by a feeding animal such that the feeding animal consumes the contents of the receptacle over a period of time is dependent upon the size of the mesh openings.
Regarding claim 12 Warren, in view of Nieves, as shown above, discloses all of the limitations of claim 1. Warren further teaches:
A grid; Spaces within the grid. (See Fig. 10 #83); [0060] The size of the mesh openings of the front open mesh 83 is chosen to permit only limited amounts of animal feed disposed within the receptacle to be accessed through the open mesh 31 by a feeding animal such that the feeding animal consumes the contents of the receptacle over a period of time is dependent upon the size of the mesh openings.
Warren, in view of Nieves
Regarding claim 13 Warren, in view of Nieves, as shown above, discloses all of the limitations of claim 1. Warren further teaches:
A flap that covers the opening in the shell when closed. (See Fig. 2 #29); [0054]
It would have been obvious to one of ordinary skill within the art at the time of filing to include a flap, as disclosed by Warren, in order to protect the contents of the bag.
Regarding claim 14 Warren, in view of Nieves, as shown above, discloses all of the limitations of claim 1. Warren further teaches:
A fastener that selectively fastens the opening in the shell. (See Fig. 2 #30); [0055] the feed entry opening is disposed on an edge or top wall of the feeder and the reversible sealing mechanisms are chosen from the group including, but not limited to, zippers, snaps, ties, buckles, hook and loop fastener such as Velcro.TM. and the like.
It would have been obvious to one of ordinary skill within the art at the time of filing to modify Warren, in view of Nieves, to include a fastener that selectively fastens, as disclosed by Warren, in order to protect the contents of the bag.
Regarding claim 15 Warren, in view of Nieves, as shown above, discloses all of the limitations of claim 1. Warren further teaches:
A first panel. (See  Fig. 10); [0051]
A general square shape including a corner.
A grid; Spaces within the grid. (See Fig. 10 #83); [0060] The size of the mesh openings of the front open mesh 83 is chosen to permit only limited amounts of animal feed disposed within the receptacle to be accessed through the open mesh 31 by a feeding animal such that the feeding animal consumes the contents of the receptacle over a period of time is dependent upon the size of the mesh openings.
A second panel comprising a shape with a corner, wherein the shape of the second panel corresponds to the shape of the first panel. (See Fig. 10); [0051] the feeder has the form of a flexible bag-like receptacle, having a front wall, a back wall, a closed bottom and an open top; wherein the open top is configured to function as a feed entry opening and wherein at least a portion of front wall comprises a flexible feeding mesh.
Wherein the corner of the second panel is coupled to the corner of the first panel. (See  Fig. 10 #86a, 86b); [0051]
An opening between the first panel and the second panel. (See Fig. 10 #84); [0060] an open top 84 through which feed can be introduced.
A fastener that selectively fastens the opening in the shell. (See Fig. 2 #30); [0055] the feed entry opening is disposed on an edge or top wall of the feeder and the reversible sealing mechanisms are chosen from the group including, but not limited to, zippers, snaps, ties, buckles, hook and loop fastener such as Velcro.TM. and the like.
A flap that covers the opening in the shell when closed.
Hanger coupled to the shell at the corners. (See Fig. 10 #86a, 89, 91); [0060] The flexible loops 86a, 86b, 87a, 87b, 88a, and 88b re disposed and configured such that the feeding device 80 can be hung from a wall, post, beam or the like by means of a strap 89 provided with closable hooks 91.
Coupling loops for back panel. (See Fig. 10 #86a, 88a, 87b); [0060] 
Coupling loops for front panel. (See Fig. 10 #86b, 88b, 87a); [0060]
Warren does not explicitly teach:
Wherein the hanger does not couple anywhere else on the first panel such that when hung, the hay bag hangs at an approximate forty-five-degree angle.
Nieves teaches:
Wherein the hanger does not couple anywhere else on the first panel. (See Fig. 7 #5, 9, 20); [0052] only one of the openings (9) is being used in this figure to attach to both device(s) for removably attaching (7).
It would have been obvious to one of ordinary skill within the art at the time of filing to rearrange the clip (91) of Warren to attach to the same side (86a, 86b or 87a, 87b), as taught by Nieves, such that the strap (89) forms a loop in order to gain the advantages of having flexibility in hanging locations, such as corner areas. Furthermore, the strap configuration of Nieves would allow the bag to hang at an approximate forty five degree angle.
Additionally, it is clear that the prior art structure of Warren, as modified, is capable of having fodder added to the opening without the need for the bag to be removed from the .	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Warren in view of Nieves, further in view of Torres; Tio et al. (US 10806122 B1; hereinafter Torres).
Regarding claim 9 Warren, in view of Nieves, as shown above, discloses all of the limitations of claim 1. Warren, in view of Nieves, does not explicitly teach. However, Torres teaches:
The first panel is a solid panel, and the access hole is a hole in the solid panel. (See Fig. 1 #18); (Column 2, lines 45-50)
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Warren, in view of Nieves, to incorporate the teachings of Torres in order to reduce the amount of openings in the bag, thereby gaining the advantage of reduced food waste.
Response to Arguments
Applicant’s arguments with respect to the present claims have been considered but they are not persuasive.
Applicant argues that the prior art of Warren alone fails to teach or suggest that the hooks can be re-arranged to attach to the same loop pair. The prior art of Nieves teaches the strap connector can be attached in a plurality of different configurations, including forming a loop. Thus, Warren, as modified by Nieves, meets the claim.
In response to applicant's argument that the present hay bag does not need to be removed from the hanging position to add fodder to the opening, a recitation of the intended use of the claimed invention must result in a structural difference between the 
Applicant then argues that the prior art of Warren contemplates the closure through the use of a closure rope. “Thus, it is clear that Warren was not contemplating the feature wherein the hay bag does not need to be removed from the hanging position to add fodder in the opening”. However, this feature is merely one embodiment of the prior art. Another embodiment of the prior art states that the top 84 is open so that feed may be introduced [0060]. Therefore, the prior art of Warren is certainly capable of having fodder introduced without the need for removal from a hanging position.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228.  The examiner can normally be reached on M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY A LOWERY/Examiner, Art Unit 3644                                                                                                                                                                                                                                                                      /TIMOTHY D COLLINS/                                                   Supervisory Patent Examiner, Art Unit 3644